                          CASE 0:18-cv-02434-PJS-ECW Document 53 Filed 12/14/18 Page 1 of 1




                                       IN THE UNITED STATES DISTRICT COURT
                                              FOR THE DISTRICT OF MINNESOTA

                                                   CIVIL MOTION HEARING
Bradley A. Hoyt, et al.,                                       )                    COURT MINUTES
                                                               )                   BEFORE: Patrick J. Schiltz
                                               Plaintiffs,     )                      U.S. District Judge
                                                               )
                 v.                                            )    Case No:             18-CV-2434 (PJS/ECW)
                                                               )    Date:                December 14, 2018
Mark Casey, et al.,                                            )    Deputy:              C. Glover
                                                               )    Court Reporter:      Debra Beauvais
                                               Defendants.     )    Courthouse:          Minneapolis
                                                               )    Courtroom:           14E
                                                               )    Time Commenced: 9:04 a.m.
                                                                    Time Concluded:      10:50 a.m.
                                                                    Sealed Hearing Time:
                                                                    Time in Court:       1 Hour & 46 Minutes

         Defendants’ Motions to Dismiss/Motions for Judgment on the
Hearing on:
Pleadings [Docket Nos. 20, 31, 37, 42]
APPEARANCES:
              Plaintiffs:              Samuel Johnson, William Skolnick
              Defendants:              John Baker, Valerie Sims, James Thomson, Peter Lancaster

PROCEEDINGS:
              9 Plaintiff’s Witnesses:
              9 Plaintiff’ Exhibits:
              9 Defendant’s Witnesses:
              9 Defendant’s Exhibits:

**IT IS ORDERED:

              9 Submitted         9 Sustained            9 Overruled
              9 Brief time set:
              : Motions taken under advisement, written order forthcoming.

                                                                                                                s/C. Glover
                                                                                                            Courtroom Deputy




M:\templates\cv-motion - Art III wpt                                                                            Form Modified: 04/2013
